Case 1:19-cr-00253-TSE Document 327 Filed 06/26/20 Page 1 of 2 PagelD# 1690

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA )
)
)
v. ) Criminal No. 1:19-CR-253
)
KRISTOPHER LEE DALLMANN, )
Defendant. )
ORDER

This matter is before the Court on defendant Kristopher Lee Dallmann’s Motion for
Production of Witnesses pursuant to Fed. R. Crim. P. 17(b) (Dkt. 326). Defendant’s motion is
appropriately granted.

Accordingly,

It is hereby ORDERED that defendant Dallmann’s Motion for Production of Witnesses
pursuant to Fed. R. Crim. P. 17(b) (Dkt. 326) is GRANTED.

It is further ORDERED that the Clerk is DIRECTED to issue the subpoenas detailed
below.

It is further ORDERED that the United States shall pay the costs and fees associated
with each subpoena.

It is further ORDERED that the United States Marshal or a duly appointed deputy is
DIRECTED to serve subpoenas on or arrange for service of the following individuals:

1. Timothy Lynch, Federal Bureau of Investigation, 601 4th Street N.W., Washington,
D.C. 20535.

2. Lance Shakespear, Federal Bureau of Investigation, 601 4th Street, N.W., Washington,
D.C. 20535.

3. Alexis Brown, Federal Bureau of Investigation, 601 4th Street, N.W., Washington,
D.C. 20535.
Case 1:19-cr-00253-TSE Document 327 Filed 06/26/20 Page 2 of 2 PagelD# 1691

4. Jessica Marrone, Federal Bureau of Investigation, 601 4th Street, N.W., Washington,
D.C. 20535.

5. Curtis Cox, Federal Bureau of Investigation, 601 4th Street, N.W., Washington, D.C.
20535.

The time and place of appearance is July 9, 2020, at 10:00 a.m., in Courtroom No. 900 of
the United States District Court for the Eastern District of Virginia, 401 Courthouse Sq.,

Alexandria, VA 22314.

The Clerk is further directed to send a copy of this Order to all counsel of record.

xe
T.S.EWis,

United States DistrictJudge

Alexandria, Virginia
June 26, 2020
